DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendments to the claims and arguments filed on August 2, 2021 have been received and entered. Claims 16, 32-33 have been amended, while claims 1-15, 17-26, 28-31, 34-35, 38, 41-43 have been canceled. Claims 44-49 are newly added. Claims 16, 27, 32-33, 36-37, 39-40, 44-48 and 49 are under consideration. 

Priority
This application is a Divisional application of 16/300,446 filed on 11/09/2018, which is a 371 of PCT/US2017/032542 filed on 05/12/2017 that claims priority from US provisional application 62/454,612 filed on 02/03/2017, 62/384,590 filed on 09/07/2016, 62/378,106 filed on 08/22/2016 and 62/336,441 filed on 05/13/2016. 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Christopher Cabral on August 30, 2021.
The following examiner’s amendment hereunder is based upon the set of claims filed
08/02/2021.
The application has been amended as follows: 

In the claims
Cancel claim 27, 33, 37, 39-40, 45, 47 and 49
In claim 36, line 2, replace term “108 to 1015 particles” with --1011 to 1015 vg-- 
In claim 48, line 2, replace term “108 to 1015 particles” with --1011 to 1015 vg-- 


Following claims have been re-written as follows:
16. A method for treating a human subject with X-linked retinitis pigmentosa, the method comprising 
administering to the subject by intravitreal injection, a pharmaceutical composition comprising a therapeutically effective amount of an  infectious recombinant adeno-associated virus (rAAV) virion comprising (i) a variant AAV capsid protein comprising the amino acid sequence set forth in SEQ ID NO:42 and (ii) a heterologous nucleic acid comprising a nucleotide sequence encoding a retinitis pigmentosa GTPase regulator protein, said nucleotide sequence operably linked to an ubiquitous promoter or a rhodopsin kinase promoter that directs expression of the retinitis pigmentosa GTPase regulator protein in one or more photoreceptor cells, thereby treating X-linked retinitis pigmentosa in said subject.

44. A method for treating a human subject with X-linked retinitis pigmentosa, the method comprising 
administering to the subject by subretinal injection, a pharmaceutical composition comprising a therapeutically effective amount of an  infectious recombinant adeno-associated virus (rAAV) virion comprising (i) a variant AAV capsid protein comprising the amino acid sequence set forth in SEQ ID NO:42 and (ii) a heterologous nucleic acid comprising a nucleotide sequence encoding a retinitis pigmentosa GTPase regulator protein, said nucleotide sequence operably linked to an ubiquitous promoter or a rhodopsin kinase promoter that directs expression of the retinitis pigmentosa GTPase regulator protein in one or more photoreceptor cells, thereby treating X-linked retinitis pigmentosa in said subject.

Conclusion
Examiner’s comment: The title of the instant application has been changed to --Method of Using Adeno-Associated Virus with Variant Capsid--
 Claims 16, 32, 36, 44, 46 and 48 are allowed.
The following is an examiner’s statement of reasons for allowance: 
With Examiner's Amendment as detailed above, the rejections of claims under 35 USC 112(a), first paragraph, as set forth in the Office Action of 06/16/2021 is WITHDRAWN. Relevant to the withdrawal of the rejections in the Office Action of 06/16/2021 applied to claims 16, 32, 36, 44, 46 and 48 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANOOP K. SINGH whose telephone number is (571)272-3306.  The examiner can normally be reached on Monday-Friday, 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on (571)272-4517.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 





/ANOOP K SINGH/Primary Examiner, Art Unit 1632